Citation Nr: 0807205	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.   04-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to April 
1971.  

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In November 2004, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for further development.  The 
development ordered has been accomplished and the claim has 
been returned to the Board for further appellate review.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy.  

2.  There is no verification of the veteran's claimed in-
service stressors.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in April 2003 and January 2005, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  In his 
testimony before the undersigned Veterans Law Judge in April 
2004 the veteran indicated he understood the evidence needed 
to support his claim.  The subsequent November 2004 remand of 
the Board explained to the veteran again what was necessary 
to substantiate the claim.  Accordingly, the Board concludes 
that, even assuming a notice error, that error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed below, the Board is denying the veteran's service 
connection claim.  As such, no rating or effective date will 
be assigned.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  This includes the 
veteran's service records, VA and Social Security Records and 
the records of his unit in service.  38 U.S.C.A. § 5103A.   
The Board noted the July 2006 statement of the veteran that 
he would send additional evidence, but none has been received 
and the veteran has not requested assistance from VA in 
obtaining any additional evidence.  The veteran was examined 
for VA purposes in connection with his claims.  As such, the 
Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims.  

Relevant Laws and Regulations:  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).  

Factual Background and Analysis.  As the Board noted in the 
November 2004 remand VA records include a current diagnosis 
of PTSD.  The next question to consider is whether there is 
credible supporting evidence that the veteran's claimed in-
service stressor occurred.  

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
United States Court of Veterans Appeals (Court) set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of post-traumatic stress disorder.  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a claim of entitlement to 
service connection for post-traumatic stress disorder will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy."  Hayes v. Brown, 5  Vet. App. 60 
(1993).  

The Board has reviewed the evidence to determine if it 
demonstrates the veteran was engaged in combat with the 
enemy.  The veteran's DD Form 214 reveals he entered active 
duty in February 1970.  His occupational specialty was 
airplane repairman.  He was awarded a National Defense 
Service Medal and a Vietnam Service Medal.  He served in the 
Republic of Vietnam from January 14, 1971 to April 16, 1971.  

His DA Form 20 indicates he was assigned to the 220th 
Reconnaissance Airplane Company (RAC) during his tour in the 
Republic of Vietnam.  A DA Form 268 lists his unit of 
assignment as the 220th RAC, 212th Combat Aviation Battalion 
(CAB).  His geographical location was Phu Bai, Republic of 
Vietnam.  There no evidence that the veteran was awarded any 
decorations indicative of combat or that his occupational 
specialty would place him in combat.  

His service personnel records revealed the following about 
his service during the period he was stationed in the 
Republic of Vietnam.  A Record of Proceedings Under Article 
15, UCMJ (DA Form 2627-1) reveals that on February 21, 1971 
the veteran wrongfully appropriated a truck.  A second DA 
Form 2627-1 reveals that on March 9, 1971 the veteran was 
derelict in his duties and participated in a knife throwing 
contest while on guard.  A statement from his commanding 
officer reveals the veteran first came to his attention with 
a claim for fraudulent enlistment in February 1971.  He 
learned the veteran had "voluntarily enlisted" to avoid a 
probated sentence in a civilian court.  The veteran had a 
dislike of authority in general, supervisors and the U. S. 
Army.  The veteran requested he be processed out of the 
service.  In an April 1971 statement the veteran's Captain 
characterized his attitude as uncooperative, argumentative 
and disdainful of authority.  He required constant 
supervision and was often found to be in violation of the 
slightest standards of personal appearance and conduct both 
on and off the post.  Even after his job assignments and 
supervisors were changed on several occasions the veteran's 
performance failed to improve.  His commanding officer 
recommended the veteran be discharged for unsuitability.  A 
medical officer performed a psychiatric evaluation and 
concluded the veteran had difficulties with the law while in 
high school and he enlisted in the Army to avoid being 
jailed.  In the opinion of the medical officer he was not 
suffering from any psychiatric disorder and was fit to be 
administratively discharged.  His DD Form 214 reflect his 
discharge under AR 635-212 and the character of his service 
was listed as Under Honorable Conditions.  

A review of his service medical records indicates the veteran 
was treated for alcoholic gastritis in September 1970.  There 
are no records of any medical treatment dated between January 
and April 1971.  The veteran's separation examination was 
performed in April 1971 while he was still in the Republic of 
Vietnam and revealed no psychiatric abnormalities.  On his 
Report of Medical History the veteran did indicate he had 
frequent trouble sleeping.  

The veteran has described his claimed in-service stressors to 
his treating physicians, in a statement and in his testimony.  
His description may be best summarized by the two following 
versions.  In July 2003, the veteran submitted a statement 
describing his claimed in-service stressors.  It reads in 
part as follows:

Approximately one month before my 
discharge the following event took place 
in a village called Phu Loch in Vietnam.  
A buddy and I arrived at the village and 
I got out.  He continued and turned 
around.  I went into this hut of an older 
gentleman that I knew.  The first thing I 
saw was a VC with a pole extending from 
his rectum going all the way through his 
body and coming out his neck.  Another 
pole extended from his left arm through 
his back and out his right hand.  

While I was on this hooch the South 
Vietnamese police came into the area.  
The elder made me hide in the back with 
his pigs because they were found to be 
north VC infiltrators and he knew this 
and tried to hide me.  He found me 
crouched down with the pigs and drew his 
45 at point blank range and fired.  His 
weapon malfunctioned and I fired and took 
the top of left side of his head off.  
The elder and I dragged him out to the 
garden in back.  My entire left side was 
covered in his blood.  I returned to the 
jeep when a firefight broke out.  A GI 
came out from across from me and my buddy 
drove up to pick me up.  The GI was hit 
in his arm with the bullet passing though 
his arm and he fell into a ditch.  We 
stopped and threw him in the jeep and we 
took off.  We approached a round gate 
barer and the is the last thing I 
remember until I was talking to a head 
doctor.  

In April 2004, the veteran appeared and gave testimony before 
the undersigned Veterans Law Judge.  He testified that he was 
a dispatcher at the motor pool of the 220th in Phu Bai, 
Vietnam, and he signed himself out a jeep.  He went to the 
hut where a man lived who worked the garbage truck.  He and a 
friend drove in a jeep to see a girl and get some marijuana.  
His friend dropped him off, and he noticed there was a 
Vietcong they had caught that night and crucified on the side 
of the road.  Two South Vietnamese police officers pulled up 
in a jeep, and he was told to hide with the pigs.  The 
Vietnamese Police Officer stuck his head in and saw him and 
pointed and fired his gun at him, but it misfired.  The 
veteran then fired his 45 and blew the top of his head off.  
The veteran never told the story until two and on half years 
ago.  They dragged the body out of the hooch.  His buddy 
pulled up in the jeep and a small firefight broke out.  
Another GI came out of a ditch with a hole through his arm.  
He jumped in the jeep and they both started firing.  They 
went down the road and went back to the crossing gate.  He 
was in a daze or in shock.  When they arrived back at the 
gate that is when he lost his memory.  He remembers throwing 
away his jacket and fatigue shirt.  The next thing he 
remembers is sitting in front of the psychiatrist being 
questioned.  Then he was sent to Seattle and discharged.  

In June 2005 the National Archives and Records Administration 
forwarded a copy of the Operational Report from the 212th 
Combat Aviation Battalion for the quarter ending April 30, 
1971.  There is no reference to or report of the incident 
described by the veteran in the official unit records.  In 
addition, the Board found only reports that pilots and 
observers from his unit were involved in spotting and 
striking at the enemy while out on missions.  From early 
February 1971 to early April 1971 during Operation LAM the 
212st conducted day and night support missions.  During the 
period aircraft received hits and one was lost.  There is 
also a report that the 131st Aviation Company at Phu Bai 
received mortar fire, not the 212st.  The Board reviewed the 
Summary of Significant Enemy Engagement by subordinate units 
of the 212st, the Awards and decorations awarded and the list 
of personnel who died.  The Summary of Significant Enemy 
Engagement indicates the pilots and observers were the 
members of the veteran's unit who actively engaged the enemy.  
There is no indication that base itself was attacked or had 
to be defended, or that 212st participated in any engagement 
on the ground around their unit.  None of the deaths which 
occurred during his tour of duty were in the veteran's unit.  

The Board has concluded the official records do not serve to 
verify the veteran' account of his claimed stressor.  The 
Board has also considered whether the veteran's testimony is 
credible as to his participation in a fire fight.  After 
comparing his recitation of events with the contemporaneous 
record the Board concludes it is not.  

The veteran claims he saw psychiatrist after the event and 
was immediately sent home.  His service personnel records, 
however, clearly indicate the veteran's psychiatric 
evaluation was scheduled not because of any disorientation on 
the part of the veteran, but due to his poor performance and 
attitude after repeated counseling sessions and two article 
15s.  As to the veteran's assertion that he had memory loss 
and was disoriented, the psychiatric evaluation report 
described him as alert and coherent and that he understood 
well the procedures that were being undertaken to remove him 
from the Army.  The examiner stated unequivocally that the 
veteran was not suffering from any psychiatric disorder.  
When compared to the April 6, 1971 Psychiatric evaluation the 
veteran's account is not credible.  The veteran's accounts 
vary in details as well, in one he says he saw the VC 
crucified inside the hut in another he reports the body was 
outside.  In one version the soldier hit in the arm fell in 
the ditch, in the other he got in the jeep with the veteran 
and his buddy.  These inconsistencies support the conclusion 
that the veteran is not a credible witness which casts doubt 
as to the veracity of his claims to have participated in a 
fire fight.  There is no credible evidence that demonstrates 
the veteran participated in combat with the enemy.  

If the claimed stressor is not combat-related, appellant's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  His statements alone may not 
be accepted as evidence that the stressful events occurred or 
that he was engaged in combat.  Thus, the record does not 
contain credible supporting evidence that the claimed 
stressor occurred.  

In this regard, the Board also has reviewed the veteran's 
accounts of his claimed stressor as set out in the medical 
records.  Credible supporting evidence that the claimed in 
service event actually occurred can not be provided by a 
medical opinion based on a post-service examination report.  
Moreau v. Brown, 9 Vet. App. 389, 394-396 (1996).  Therefore, 
these documents can not serve as corroboration of the 
occurrence of the claimed stressor.  

In the absence of a verified stressor, service connection for 
PTSD is not warranted.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


